DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
Claim 9, lines 2-4 – “a first condition” and “a second condition” are presumed to be intended as “the first condition” and “the second condition” (note claim 8).
Claim 13, line 15 – “a second converter” is presumed to be intended as “the second converter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 7,411,637), of record.

Regarding claim 13, Weiss discloses a method of illuminating an object to selectively reduce glare (see Fig. 1), the method comprising:
emitting, by a light source (112), light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
transmitting the light from the light source by a first component (e.g., right half of 102+104 in Fig. 1) having a first linear polarizer (102) and a first converter (104);
substantially selectively transmitting light having the second linear polarization (142, Fig. 1E) by the first linear polarizer (col. 13, lines 4-33 and col. 14, lines 40-49);
converting the transmitted light of the second linear polarization at the first converter (104) to light (144) having a first handed polarization (146, Fig. 1E);
receiving light (148) having a second handed polarization (150, Fig. 1E) generated from specular reflectance (from 106) of the light (144) of the first handed polarization (146, Fig. 1E) by a second component (e.g., left half of 102+104 in Fig. 1) having a second converter (104) and a second linear polarizer (102);
converting the light of the second handed polarization by a second converter (104) to light (152) having the first linear polarization (154, Fig. 1E);
substantially transmitting light having the second linear polarization (156, Figs. 1D-1F) by the second linear polarizer (col. 15, lines 10-20); and
outputting at least light (156) having the second linear polarization (see Figs. 1D-1F and col. 15, lines 10-20).

Regarding claim 14, Weiss discloses wherein the substantially selectively transmitting light having the second linear polarization by the first linear polarizer comprises selectively not transmitting light of the first linear polarization (X) (see Figs. 1D-1F).

Regarding claim 15, Weiss discloses wherein the substantially transmitting light having the second linear polarization by the second linear polarizer further comprises transmitting light (114) of the first linear polarization (X) (see Figs. 1A-1C).

Regarding claim 16, Weiss discloses wherein the substantially transmitting light having the second linear polarization by the second linear polarizer further comprises selectively not transmitting light of the first linear polarization (X) (see Figs. 1D-1F and col. 15, lines 10-20).

Regarding claim 17, Weiss discloses wherein the outputting at least light of the second linear polarization further comprises outputting light of the first linear polarization (X) (see Figs. 1A-1C).

Regarding claim 18, Weiss discloses wherein the second component (102+104) is incorporated into at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 7,411,637) (for claims 19 and 20, as applied to claim 13 above, and further) in view of Syed (US 2020/0345448).

Regarding claim 1, Weiss discloses an illumination system (see Fig. 1), comprising:
a light source (112) emitting light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
a first component (e.g., right half of 102+104 in Fig. 1) configured to transmit light from the light source toward a body (106), the first component having:
a first linear polarizer (102) configured to substantially selectively transmit light having the second linear polarization (142, Fig. 1E) emitted by the light source (col. 13, lines 4-33 and col. 14, lines 40-49), and
a first converter (104) configured to convert at least a portion of light having the second linear polarization (114, Figs. 1A-1C; 140, Figs. 1D-1F) transmitted through the first linear polarizer (102) to light (116, Figs. 1A-1C; 144, Figs. 1D-1F) having a first handed polarization (146, Fig. 1E); and
a second component (e.g., left half of 102+104 in Fig. 1) configured to receive at least a portion of light reflected by the body (106), the second component having:
a second converter (104) configured to convert light (118, Figs. 1A-1C; 148, Figs. 1D-1F) having a second handed polarization (150, Fig. 1E) to light (152, Fig. 1E) having the first linear polarization (154, Fig. 1E), and
a second linear polarizer (102) positioned to receive light (152) transmitted by the second converter (104) and configured to be operable to substantially selectively transmit the light having the second linear polarization (col. 13, lines 4-33 and col. 15, lines 10-20);
wherein the second linear polarizer (102) is selectively switchable (col. 13, lines 4-33) between (i) a first condition in which light having the first linear polarization and light having the second linear polarization is transmitted (see Figs. 1A-1C) and (ii) a second condition in which light of the first linear polarization (X) is not transmitted and light of the second linear polarization (Y) is transmitted (see Figs. 1D-1F, col. 12, lines 34-43 and col. 13, lines 4-33).
Weiss fails to explicitly disclose the body being a human body; and the second component separate from the first component.
However, Syed discloses an illumination system (see Figs. 1-4), comprising:
a first component (212) configured to transmit light from a light source (208) toward a human body (206); and
a second component (202) separate from the first component (212) (see Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the body being a human body; and the second component separate from the first component, as in Syed, into the illumination system of Weiss to effectively use the illumination system in a surgical setting, wherein the second component is positioned near a surgeon’s eyes for convenience.

Regarding claim 4, Weiss discloses wherein the second linear polarizer (102) comprises a liquid crystal polarizer configured to switch between the first condition and the second condition (col. 12, lines 34-43 and col. 13, lines 4-33).

Regarding claim 5, Weiss discloses wherein the liquid crystal polarizer comprises host liquid crystal molecules and guest dichroic dye molecules (col. 9, lines 38-48 and col. 12, lines 35-37).

Regarding claim 6, Weiss discloses wherein at least one of the first converter and the second converter (104) comprises a quarter-wave retarder (see Fig. 1 and col. 12, lines 45-46).

Regarding claim 7, Weiss discloses wherein the second component (102+104) is incorporated into at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Regarding claim 8, Weiss discloses an illumination system for selectively reducing glare (see Fig. 1), comprising:
a light source (112) emitting light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
a first component (e.g., right half of 102+104 in Fig. 1) configured to transmit light from the light source toward a body (106), the first component having:
a first linear polarizer (102) configured to transmit light (114, Figs. 1A-1C; 140, Figs. 1D-1F) of the second linear polarization (Y) and selectively transmit light of the first linear polarization (X) in a first condition (see Figs. 1A-1C) and not transmit light of the first linear polarization (X) in a second condition (see Figs. 1D-1F), and
a first converter (104) configured to convert the light of the second linear polarization transmitted through the first linear polarizer to light (144) having a first handed polarization (146, Fig. 1E); and
a second component (e.g., left half of 102+104 in Fig. 1) configured to receive at least a portion of light reflected by the body (106), the second component having:
a second converter (104, on return path of light) configured to convert light (148) having a second handed polarization (150, Fig. 1E) to light (152) having the first linear polarization (154, Fig. 1E), wherein the light of the second handed polarization is generated from specular reflectance (from 106) of the light (144) of the first handed polarization (146, Fig. 1E); and
a second linear polarizer (102, on return path of light) configured to transmit light (156) of the second linear polarization (Y) and not transmit light of the first linear polarization (X) (see Figs. 1D-1F and col. 15, lines 10-20).
Weiss fails to explicitly disclose the second component separate from the first component.
However, Syed discloses an illumination system (see Figs. 1-4), comprising a second component (202) separate from the first component (212) (see Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second component separate from the first component, as in Syed, into the illumination system of Weiss to effectively use the illumination system in a surgical setting, wherein the second component is positioned near a surgeon’s eyes for convenience.

Regarding claim 9, Weiss discloses wherein the second linear polarizer (102) comprises a liquid crystal polarizer configured to switch between (i) a first condition in which light having the first linear polarization and light having the second linear polarization is transmitted (see Figs. 1A-1C) and (ii) a second condition in which light of the first linear polarization (X) is not transmitted and light of the second linear polarization (Y) is transmitted (see Figs. 1D-1F, col. 12, lines 34-43 and col. 13, lines 4-33).

Regarding claim 10, Weiss discloses wherein the liquid crystal polarizer comprises host liquid crystal molecules and guest dichroic dye molecules (col. 9, lines 38-48 and col. 12, lines 35-37).

Regarding claim 11, Weiss discloses wherein at least one of the first converter and the second converter (104) comprises a quarter-wave retarder (see Fig. 1 and col. 12, lines 45-46).

Regarding claim 12, Weiss discloses wherein the second component (102+104) is incorporated into at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Regarding claims 19-20, Weiss discloses the limitations of claim 13 above, but fails to explicitly disclose wherein the light having the first handed polarization is directed onto a human body, and wherein the specular reflectance is reflectance off of the human body.
However, Syed discloses a method of illuminating an object (see Figs. 1-4), wherein the light (214) having the first handed polarization is directed onto a human body (206), and wherein the specular reflectance is reflectance off of the human body (206) (see Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light having the first handed polarization is directed onto a human body, and wherein the specular reflectance is reflectance off of the human body, as in Syed, into the method of Weiss to effectively use the illuminating method during a surgery for versatility.

Response to Arguments
Applicant’s arguments filed July 8, 2022, with respect to claim 13, have been fully considered but they are not persuasive.  Applicant has amended independent claim 13 and has argued that this distinguishes over Weiss.  However, under reasonable interpretation, Weiss discloses these added limitations as discussed above.  Therefore, the previous ground of rejection under 35 U.S.C. 102(a)(1) over Weiss has been maintained and modified as necessary due to the amendments to the claim.
Applicant’s arguments with respect to independent claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on solely the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument, in accordance with the amendments.  Therefore, the new ground of rejection under 35 U.S.C. 103 over Weiss in view of Syed is considered appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The reference of Hallack et al. (US 2019/0249847) discloses an illumination system configured to reduce glare from reflected light from a human body (Figs. 1-6).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896